Exhibit 10.50
 
NOTE PURCHASE AND ASSIGNMENT AGREEMENT


This NOTE PURCHASE AND ASSIGNMENT AGREEMENT (the "Agreement") is dated May 31,
2016, by and between B44, LLC ("Seller"), and Black Forest Capital, LLC, a
Wyoming limited liability company with an address of 81 Prospect St., Brooklyn,
NY 11201 ("Buyer").


WHEREAS, Cannasys, Inc., a Nevada corporation (the "Company") issued that
certain promissory note to the Seller on August 12, 2015, in the principal
amount of $50,000.00 (the "Original Note"). The Seller funded $50,000.00 under
the Original Note on August 11, 2015. A true and correct copy of the Original
Note is attached hereto as Exhibit "A"; and


WHEREAS, at least $50,000.00 (the "Balance") remains outstanding under the
Original Note, consisting of $50,000.00 in principal; and


WHEREAS, the Balance is currently outstanding; and


WHEREAS, Seller has been the sole and continuous owner of the Original Note
since the issuance date identified above; and


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Seller desires to sell to the Buyer, and the Buyer desires to purchase from
Seller, the Balance.


NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, as well as other good and valuable consideration, the adequacy
of which is hereby acknowledged, the parties mutually agree as follows:


PURCHASE AND SALE OF THE ORIGINAL NOTE


Subject to the terms and conditions contained in this Agreement, at the closing
("Closing"), the Seller hereby absolutely and irrevocably sells, assigns,
conveys, contributes, and transfers to the Buyer, and the Buyer agrees to
purchase from the Seller, the Balance and all Seller's rights thereto, free and
clear of all liens, claims, pledges, mortgages, restrictions, obligations,
security interests and encumbrances of any kind, nature and description. By its
signature hereto, the Company accepts the assignment of the Balance to Buyer and
agrees that Buyer may convert the Balance into shares of the Company's common
stock.


1. CONSIDERATION


1.1 Purchase Price. The purchase price for the Balance shall be the Buyer's
payment of $50,000.00 to the Seller (the "Purchase Price") as set forth below.
On or around the date of this Agreement, the Buyer shall deliver the Purchase
Price by wire transfer of immediately available funds to Legal & Compliance,
LLC's ("Legal & Compliance") IOTA trust account, in accordance with the wiring
instructions on Exhibit "B" hereto. Legal & Compliance shall act as escrow agent
for the transaction contemplated by this Agreement, in accordance with the terms
and conditions of that certain escrow agreement dated May 31, 2016 (the "Escrow
Agreement"). The Buyer shall provide irrevocable instructions to Legal &
Compliance to release the Purchase Price to the Seller upon Buyer's confirmation
that shares to be received by Buyer, pursuant to Buyer's first conversion under
the Note (as defined below), have been approved and deposited to the Buyer's
Brokerage Clearing Agent. In the event that the Buyer does not receive
confirmation that the shares to be received by Buyer, pursuant to Buyer's first
conversion under the Note, have been approved and deposited to the Buyer's
Brokerage Clearing Agent within twenty (20) trading days after the date that
Buyer wired the Purchase Price to Legal & Compliance, then this Agreement and
the Note shall automatically terminate and be deemed null and void, the Purchase
Price shall be immediately returned to the Buyer by Legal & Compliance, and the
Balance shall be immediately returned to the Seller (with the understanding that
these will occur immediately upon rejection by Buyer's Brokerage Clearing Agent
of Buyer's deposit of shares pursuant to the first conversion of the Note).
1

--------------------------------------------------------------------------------



2. CLOSING


2.1 Closing Date. The Closing of the transactions contemplated by this Agreement
shall take place on or before May 31, 2016 (the "Closing Date"), or at any other
mutually agreed upon time by the parties hereto.


2.2 Closing Procedure. The Buyer and the Seller agree that, at or before the
Closing Date, they shall perform all such acts and execute and deliver all such
documents which are, in the opinion of the Buyer or its counsel, necessary to
carry out the terms and conditions of this Agreement, including, but not limited
to, the delivery of the Original Note to the Buyer and the payment of the
Purchase Price to the Seller, subject to the conditions in Section 1.1 of this
Agreement.


2.3 Conditions to Closing. The Closing shall be subject to satisfaction of
certain conditions on the Closing Date, including but not limited to (i) the
representations and warranties of the Seller contained in Section 3 hereof shall
then be true in all respects, (ii) the representations and warranties of the
Buyer contained in Section 5 hereof shall then be true in all respects, (iii)
the Buyer shall have wired the Purchase Price to Legal & Compliance, and (iv)
Legal & Compliance shall have wired the Purchase Price to the Seller pursuant to
the terms of the Agreement and Escrow Agreement..


3. REPRESENTATIONS AND WARRANTIES OF SELLER


The Seller hereby represents and warrants as follows:


3.1 Status of the Seller and the Original Note. The Seller is the beneficial
owner of the Original Note, and the Original Note is free and clear of all
mortgages, pledges, restrictions, liens, charges, encumbrances, security
interests, obligations, or other claims. The Original Note is currently
outstanding in the amounts described above and the Seller is informed by the
Company that the Original Note represents a bona fide debt obligation of the
Company.


3.2 Authorization; Enforcement. (i) Seller has all requisite legal right,
corporate power, and authority to enter into and perform the Agreement and to
consummate the transactions contemplated hereby and to sell the Original Note,
in accordance with the terms hereof, (ii) the execution and delivery of this
Agreement by the Seller and the consummation by it of the transactions
contemplated hereby (including, without limitation, the sale of the Original
Note to the Buyer) have been duly authorized by the Seller and no further
consent or authorization of the Seller or its members is required, (iii) this
Agreement has been duly executed and delivered by the Seller, and (iv) this
Agreement constitutes a legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies or by
other equitable principles of general application.


3.3 Original Note; Amount of Indebtedness. The Seller warrants and represents
that the Original Note and the amendments attached hereto are true, correct, and
complete copies of the Original Note, that the Original Note have not been
amended except by the amendments attached hereto, and that balance outstanding
under the Original Note is at least $50,000.00, consisting of $50,000.00 of
principal, as of the date hereof, as described above.


3.4 True as of Closing Date. The Seller warrants and represents that the
warranties and representations contained in this Section 3 are true and correct
in all respects as of the Closing Date.
2

--------------------------------------------------------------------------------



3.5 No Conflicts. The execution, delivery and performance of this Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby (including, without limitation, the sale of the Original Note to the
Buyer) will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller is subject) applicable to Seller or the Original
Note is bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.


3.6 Sophisticated Seller. Seller is a sophisticated seller with respect to the
Original Note, has adequate information concerning the business and financial
condition of the Company to make an informed decision regarding the sale of the
Original Note, and has independently and without reliance upon Buyer made its
own analysis and decision to enter into this Agreement and sell the Original
Note. Seller has been given the opportunity to obtain such information necessary
to make an informed decision regarding the sale of the Original Note and for
Seller to evaluate the merits and risks of the sale of the Original Note. Seller
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of this sale and make an informed
decision to sell the Original Note. Seller is not relying on any representation,
warranty, covenant, or statement made by the Buyer or the Company in connection
with the sale of the Original Note except as contained herein. Seller is not in
possession of any material non-public information concerning the Company.


3.7 Title; Rule 144 Matters; Non-Affiliate. Seller has good and marketable title
to the Original Note, free and clear of all liens, restrictions, pledges, and
encumbrances of any kind. The Seller is not now, and has not been during the
preceding 90 days, an officer, director, 10% or more shareholder of the Company
or in any other way an "affiliate" of Company, as that term is defined in Rule
144(a)(1) adopted pursuant to the Securities Act of 1933, as amended (the
"Securities Act").


3.8 Accredited Investor. The Seller warrants and acknowledges that the Seller is
an accredited investor within the meaning of Rule 506 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act.


4. CONSENT AND ACKNOWLEDGMENT OF THE COMPANY


4.1 The Company, as evidenced by its signature at the foot of this Agreement,
hereby represents and warrants that, upon delivery to the Company of the
Original Note and this Agreement, the Company shall promptly cause to be issued
to and in the name of Buyer one of more new executed Notes (each a "Replacement
Note" or "Note"), if requested by the Buyer, to evidence the assignment of the
Balance. The Note may contain the same restrictive legend as provided in the
Original Note, but no stop transfer order. The Original Note is currently
outstanding in the entire amount stated above and represents a bona fide debt
obligation of the Company.


4.2 The signature by the Company also represents the Company's agreement to:


(a) treat Buyer as a party to, and having all the rights of the Seller with
respect to, the portion of the Original Note acquired by the Buyer pursuant to
this Agreement; and
3

--------------------------------------------------------------------------------



(b) provide the Transfer Agent with a share reservation letter which designates
Buyer as the beneficial owner of the Note and reserves a sufficient amount of
Common Stock with the Transfer Agent under the Buyer's name to satisfy the
Company's reserve obligations under the Note, and to provide the Transfer Agent
with any other form of confirmation, through electronic mail or otherwise, to
approve of the new reserve amount; and


(c) provide the Transfer Agent with a blanket board resolution approving
issuances to the Buyer under the Note in accordance with the notice of
conversion(s) provided to the Company and Transfer Agent by the Buyer.


4.3 The Company represents and warrants that the Original Note, as issued to
Seller, was duly issued as a "restricted security" and in conformity with a
claim of exemption to the registration and qualification requirements provided
by Section 4(2) of the Securities Act, and one or more other exemptions as
provided by the 1933 Act and applicable state securities laws.


5. REPRESENTATIONS, WARRANTIES, AND ACKNOWLEDGEMENTS OF THE BUYER


The Buyer hereby represents warrants and acknowledges as follows:


5.1 Sophisticated Investor. The Buyer has sufficient knowledge and experience of
financial and business matters, is able to evaluate the merits and risks of the
purchase of the Original Note, has had substantial experience in previous
private and public purchases of securities, has the ability to bear the economic
risks of the purchase of the Original Note, and can afford a complete loss of
such investment. The Buyer has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
purchase of the Original Note, and has independently and without reliance upon
the Seller made its own analysis and decision to enter into this Agreement and
purchase the Original Note. Buyer has been given the opportunity to obtain such
information necessary to make an informed decision regarding the purchase of the
Original Note and for Buyer to evaluate the merits and risks of the purchase of
the Original Note. Buyer is not relying on any representation, warranty,
covenant, or statement made by the Seller or the Company in connection with the
purchase of the Original Note except as contained herein. Buyer is not in
possession of any material non-public information concerning the Company.


5.2 Authorization; Enforcement. (i) Buyer has all requisite legal right,
corporate power, and authority to enter into and perform the Agreement and to
consummate the transactions contemplated hereby and to purchase the Original
Note, in accordance with the terms hereof, (ii) the execution and delivery of
this Agreement by the Buyer and the consummation by it of the transactions
contemplated hereby (including, without limitation, the purchase of the Original
Note by the Buyer) have been duly authorized by the Buyer and no further consent
or authorization of the Buyer or its members is required, (iii) this Agreement
has been duly executed and delivered by the Buyer, and (iv) this Agreement
constitutes a legal, valid and binding obligation of the Buyer enforceable
against the Buyer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies or by other equitable principles of general
application.


5.3 No General Solicitation. The Buyer is not purchasing the Original Note as a
result of any advertisement, article, notice, or other communication regarding
the Original Note published in any newspaper, magazine, or similar media, or
broadcast over the television or radio, or presented at any seminar or any other
general solicitation or general advertisement.
4

--------------------------------------------------------------------------------



5.4 No Conflicts. The execution, delivery and performance of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Buyer is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Original
Note is bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.


5.5 Accredited Investor. The Buyer warrants and acknowledges that the Buyer is
an accredited investor within the meaning of Rule 506 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act.


5.6 True as of Closing Date. The Buyer warrants and represents that the
warranties and representations contained in this Section 5 are true and correct
in all respects as of the Closing Date.


6. MISCELLANEOUS


6.1 Binding Effect; Benefits. This Agreement shall inure to the benefit of, and
shall be binding upon, the Seller and the Buyer hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.


6.2 Notices. All notices, requests, demands and other communications which are
required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or transmitted
by telecopy or telex, or upon receipt after dispatch by certified or registered
first class mail, postage prepaid, return receipt requested, to the party to
whom the same is so given or made, at the following addresses (or such others as
shall be provided in writing hereafter):


(a) If to the Buyer to:


Black Forest Capital, LLC
81 Prospect St.
Brooklyn, NY 11201


(b) If to the Seller to:


B44, LLC
1900 16th Street #230
Denver, CO 80202


6.3 Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.
5

--------------------------------------------------------------------------------



6.4 Further Assurances. After the Closing, at the request of either party, the
other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.


6.5 Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not be deemed to be part of this Agreement or
to affect the meaning or interpretation of this Agreement.


6.6 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which, when executed, shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument.


6.7 Governing Law. This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the conflicts of law principles
thereof.


6.8 Severability. If any term or provision of this Agreement shall to any extent
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.


6.9 Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.


6.10 Indemnification. Any party hereto, that breaches the representations and
warranties contained in this Agreement that pertain to that party, shall
indemnify and hold the non-breaching parties harmless from any and all
liabilities, claims, lawsuits or costs associated with such liabilities, claims
or lawsuits, including attorneys' fees.


6.11 Costs. Each party will bear the costs and expenses incurred by it in
connection with this Agreement and the transaction contemplated thereby.


6.12 Additional Assurances. The Seller agrees to furnish to the Buyer, promptly
upon the Buyer's written request therefor, such additional documents or
instruments, if any, in connection with the sale of the Original Note to the
Buyer, the Company or its agent may require that the sale of the Original Note
be recorded and recognized as such sale and transfer.


6.13 Attorneys' Fees and Costs. In the event any party to this Agreement shall
be required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys' fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.


6.14 Survival of Terms. All representations, warranties, and covenants contained
in this Agreement or in any certificates or other instruments delivered by or on
behalf of the parties hereto shall be continuous and survive the execution of
this Agreement and the Closing Date.


[Remainder of page intentionally left blank]
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




SELLER:


B44, LLC




By: /s/ Dave Berlin
Name: Dave Berlin
Title: Manager




BUYER:


BLACK FOREST CAPITAL, LLC




By: /s/ Max Riccio
Name: Max Riccio
Title: Authorized Signer




ACCEPTED AND AGREED:


CANNASYS, INC.




By: /s/ Michael Tew
Name: Michael Tew
Title: Chief Executive Officer


7

--------------------------------------------------------------------------------

EXHIBIT A


The securities represented by this promissory note have not been registered with
the United States Securities and Exchange Commission under the Securities Act of
1933, as amended (the "Securities Act"), and are being offered in reliance on
exemptions from registration provided in Section 4(a)(2) of the Securities Act
and Rule 506 of Regulation D promulgated thereunder and preemption from the
securities registration or qualification requirements (other than notice filing
and fee provisions) of applicable state laws under the National Securities
Markets Improvement Act of 1996 or exemption from such state registration
requirements.


PROMISSORY NOTE


$50,000.00
August 12, 2015
 
Denver, Colorado



For value received, CANNASYS, INC., a Nevada corporation (the "Company"),
promises to pay to B44, LLC (the "Holder"), the principal sum of Fifty Thousand
Dollars ($50,000.00). Interest shall accrue from the date of this Note on the
unpaid principal amount at a rate equal to one percent (1% per annum). This Note
is subject to the following terms and conditions.


1. Maturity. This Note will automatically mature and be due and payable on March
1, 2016. Interest shall accrue on this Note but shall not be due and payable
until the Maturity Date. Notwithstanding the foregoing, the entire unpaid
principal sum of this Note, together with accrued and unpaid interest thereon,
shall become immediately due and payable upon the insolvency of the Company, the
commission of any act of bankruptcy by the Company, the execution by the Company
of a general assignment for the benefit of creditors, the filing by or against
the Company of a petition in bankruptcy or any petition for relief under the
federal bankruptcy act or the continuation of such petition without dismissal
for a period of 90 days or more, or the appointment of a receiver or trustee to
take possession of the property or assets of the Company.


2. Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
Prepayment of this Note may be made at any time without penalty.


3. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.


4. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Nevada, without
giving effect to principles of conflicts of law.


5. Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party's
address or facsimile number as set forth below or as subsequently modified by
written notice.
 
 
A-1

--------------------------------------------------------------------------------



6. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company. Any amendment or waiver effected in accordance
with this Section 6 shall be binding upon the Company, each Holder and each
transferee of any Note.


7. Stockholders, Officers, and Directors Not Liable. In no event shall any
stockholder, officer, or director of the Company be liable for any amounts due
or payable pursuant to this Note.


8. Counterparts. This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single


COMPANY:


CANNASYS, INC.




By: /s/ Michael A. Tew
Michael A. Tew, CEO


Address:
1720 Bellaire Street, Suite 325
Denver, Colorado 80222






A-2

--------------------------------------------------------------------------------

EXHIBIT B




Account Name:
Legal & Compliance, LLC IOTA Trust Account
   
ABA Routing Number:
[confidential]
   
Account Number:
[confidential]
   
Bank Name:
Wells Fargo Bank, N.A.
   
Bank Address:
420 Montgomery, San Francisco, CA 94104



B-1

--------------------------------------------------------------------------------

 